DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a receiving module adapted to receive a plurality of audio reactions from a plurality of client devices, the audio reactions being captured by microphones on the client devices and being time-stamped, the client devices performing echo removal, volume balancing, compression, and time stamping of the audio stream by the client device, the client devices receiving reactions from at least one of buttons and gestures to activate synthesized sounds, the synthesized sounds including clapping, booing, and cheering; a mixer server adapted to mix the audio reactions to form a mixed audio reaction, the mixer server further mixing the synthesized sounds into the mixed audio reaction to create a crowd mix by combining the audio reactions and the synthesized sounds, the mixer server associating a subset of client devices to form a friend group, the subset of client devices being selected for association based on at least one of a first proximity between users of the client devices in a virtual stadium space and a second proximity between users of the client devices in a social graph indicating strength of relationship; and a transmitter adapted to send the mixed audio reaction to at least one of the client devices, the client device adapted to play the mixed audio reaction and a mass media presentation, the mixed audio reaction and the mass media presentation being synchronized to create an audience effect for the mass media presentation, the - 74 -9600-002transmitter sending audio reactions to the client devices of the friend group from other client devices of the friend group to enable adjustment of a first volume of the other client devices of the friend group, a second volume of the mixed audio reaction, and a third volume of the mass media presentation; wherein the mixer server controls a number of the subset of client devices forming the friend group to below a maximum number to enable users of the subset of client devices to talk to each other over the audience effect, when taking the claim as a whole.

The following is an examiner’s statement of reason for allowance: 
References on record Suzuki, Gopal, Spittle and Goldman being the closest representation do not teach the claim language as filed on (03/29/2020). Those references describe, teach and suggest of a media presentation in which a audio reaction is provided by the users in a virtual world to which is presented to a output device. However, by Applicant’s claims have been distinguished from the combination of Suzuki, Gopal, Spittle and Goldman. Those references do not describe, teach or suggest the concepts as disclosed above in the allowed claim. Thus the prior art on record in correlation with the claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.

2.	Claims 2-6, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0155671) in view of Gopal et al. (US 2011/0043600) in further view of Spittle et al. (US 2018/0048768) in further view of Goldman et al. (US 2011/0225515).
Regarding claim 1, Suzuki teaches a computer-implemented method, comprising: receiving a plurality of audio reactions from a plurality of client devices, the audio reactions being captured by microphones on the client devices (see fig. 1, ¶ 0041-0047. The user devices captures audio reactions from plurality of users via a microphone on the device.).
Suzuki does not teach audio being time- stamped; mixing the audio reactions by a mixer server to form a mixed audio reaction; and sending the mixed audio reaction to at least one of the client devices, the client device adapted to play the mixed audio reaction and a mass media presentation, the mixed audio reaction and the mass media presentation being synchronized to create an audience effect for the mass media presentation. 
Gopal teaches audio being time-stamped (see ¶ 0025. The audio of those speaking during the conference are time stamp in order to synchronize the audio with the video stream.). 
The teachings of Gopal in combination with Suzuki provide the time-stamp of the audio when the audio is being captured.
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to incorporate a time stamp of the captured audio of those speaking during a conference. The modification provides the system for applying a time stamp to a captured audio in order to synchronize  the audio with the video stream.
Spittle teaches mixing the audio reactions by a mixer server to form a mixed audio reaction (see ¶ 0042. The system having a mixing server for mixing the audio streams from multiple users and forwarding the mixed audio to a output device.).
 The teachings of Spittle in combination with Suzuki and Gopal provide a mixing server to mix the captured audio streams and provide the mix audio stream to a output device. 
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki and Gopal to incorporate a mixing server that mixes the audio streams captured from multiple devices and provides the mixed audio to a output device. The modification includes a mixing server and mixing the audio streams to be output to a device. 
Goldman teaches the client device adapted to play the mixed audio reaction and a mass media presentation, the mixed audio reaction and the mass media presentation being synchronized to create an audience effect for the mass media presentation (see fig. 17-18, ¶ 0008, 0039-0041, 0043-0045, 0048, 0097. The audio is mixed with reactions of the users and sync with the video content that is presented on a output device. The combination of the audio and video being in sync provides for a arena full of users (virtually) cheering or reacting to a media content that is playing in the virtual world. The users are able to see the reactions of the users in correlation to the what is being played back in the virtual screen. This provides for an audience effect for the media presentation.).
 The teachings of Goldman in combination with Suzuki, Gopal and Spittle provide a mixed audio stream from multiple users in which are reacting to what is being played back as a media presentation.  
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal and Spittle to incorporate a media presentation in correlation with audio stream which includes reactions of users in the virtual world and synching the reaction with the presentation. The modification provides for a media presentation that is played to the masses of users in the virtual world and the reaction in which the users provide to the media presentation. The system syncs the audio reaction with the presentation to provide a reactionary time in light to media presentation being played in the virtual world.  


5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0155671) in view of Gopal et al. (US 2011/0043600) in further view of Spittle et al. (US 2018/0048768) in further view of Goldman et al. (US 2011/0225515) in further view of Bedingfield, Sr. et al. (US 8,406,439) in further view of Navale et al. (US 2016/0344567) in further view of Menard et al. (US 2010/0246788).
	Regarding claim 7, Suzuki, Gopal, Spittle and Goldman do not teach the computer-implemented method of claim 1, further comprising: displaying at least one of a name and an avatar of a speaker when an audio stream from the speaker is at sufficient volume to be understandable; and enabling activation of the at least one of the name and the avatar by a user to: obtain additional information and interfaces relating to the speaker, review or replay the audio stream from the speaker, have a private conversation with the speaker, change a volume of the audio stream from the speaker, mute a volume of the audio stream from the speaker, and block the audio stream from the speaker.  
	Bedingfield teaches displaying at least one of a name and an avatar of a speaker when an audio stream from the speaker is at sufficient volume to be understandable; and enabling activation of the at least one of the name and the avatar by a user to: obtain additional information and interfaces relating to the speaker, change a volume of the audio stream from the speaker (see fig. 3, col. 6, lines 27-51, col. 7, lines 9-41. The user is able to modify the volume and see the name of the speaker that the system is focused on.).
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal, Spittle and Goldman to incorporate a user functions as to display name and control volume relating to the speaker. The modification provides for a user being able to see who is speaking and make adjustments to the volume of the speaker. 
	Navale teaches mute a volume of the audio stream from the speaker, and block the audio stream from the speaker (see ¶ 0011. The system permits a user to block and mute users from an audio stream.). 
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal, Spittle, Goldman and Bedingfield to incorporate a user being able to block and mute a user in a conference. The modification provides for having controls in order to block or mute a user in conference.   
Menard teaches review or replay the audio stream from the speaker (see ¶ 0318. A recording is provided for playback which provides a speakers name to the user.). 
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal, Spittle, Goldman, Bedingfield and Navale to incorporate a playback of a recorded session to a user. The modification provides for enabling a user to playback a recorded session.   
The combination of Bedingfield, Navale and Menard to Suzuki, Gopal, Spittle, Goldman provide controls and features that would be obvious in a conferencing session. Further the conferencing can be implemented in a virtual world.


6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0155671) in view of Gopal et al. (US 2011/0043600) in further view of Spittle et al. (US 2018/0048768) in further view of Goldman et al. (US 2011/0225515) in further view of Lynch et al. (US 2016/0094475).
	Regarding claim 8, Suzuki, Gopal, Spittle, Goldman do not teach teaches the computer-implemented method of claim 1, further comprising subtracting a particular one of the audio reactions from the mixed audio reaction when the mixed audio reaction is played on a particular one of the client devices, the particular one of the audio reactions being received from the particular one of the client devices.
	Lynch being an analogues art teaches  subtracting a particular one of the audio reactions from the mixed audio reaction when the mixed audio reaction is played on a particular one of the client devices, the particular one of the audio reactions being received from the particular one of the client devices (see ¶ 0045.The system removes audio stream from a mixed audio conference.). 
 It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal, Spittle, Goldman to incorporate removing a audio stream from a mixed audio.  The modification provides the system for removing audio stream from a mixed audio conference. The combination of Lynch to Suzuki would provide an audio reaction stream with the conference audio stream. 


7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0155671) in view of Gopal et al. (US 2011/0043600) in further view of Spittle et al. (US 2018/0048768) in further view of Goldman et al. (US 2011/0225515) in further view of Navale et al. (US 2016/0344567).
Regarding claim 9, Suzuki, Gopal and Spittle do not teach the computer-implemented method of claim 1, further comprising: providing a plurality of audio reactions of a first set of the client devices associated with a virtual room, the first set of client devices transmitting audio reactions, the plurality of audio reactions being mixed at a particular one of the first set of the client devices without the audio reaction from the particular one of the client devices; and providing a same virtual room mix of the first set of the client devices to a second set of the client devices associated with the virtual room, the second set of the client devices not transmitting audio reactions.  
Goldman teaches providing a plurality of audio reactions of a first set of the client devices associated with a virtual room, the first set of client devices transmitting audio reactions, the plurality of audio reactions being mixed at a particular one of the first set of the client devices without the audio reaction from the particular one of the client devices; and providing a same virtual room mix of the first set of the client devices to a second set of the client devices associated with the virtual room (see fig. 17-18, ¶ 0008, 0039-0041, 0043-0045, 0048, 0097. The audio is mixed with reactions of the users and sync with the video content that is presented on a output device. The combination of the audio and video being in sync provides for a arena full of users (virtually) cheering or reacting to a media content that is playing in the virtual world. The users are able to see the reactions of the users in correlation to the what is being played back in the virtual screen. This provides for an audience effect for the media presentation.).
 The teachings of Goldman in combination with Suzuki, Gopal and Spittle provide a mixed audio stream from multiple users in which are reacting to what is being played back as a media presentation.  
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal and Spittle to incorporate a media presentation in correlation with audio stream which includes reactions of users in the virtual world and synching the reaction with the presentation. The modification provides for a media presentation that is played to the masses of users in the virtual world and the reaction in which the users provide to the media presentation. The system syncs the audio reaction with the presentation to provide a reactionary time in light to media presentation being played in the virtual world.  
Navale teaches the second set of the client devices not transmitting audio reactions (see ¶ 0011. The system permits a user to block and mute users from an audio stream. Thus no audio is being transmitted.). 
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal, Spittle, Goldman to incorporate a user being able to block and mute a user in a conference. The modification provides for having controls in order to block or mute a user in conference.


8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0155671) in view of Gopal et al. (US 2011/0043600) in further view of Spittle et al. (US 2018/0048768) in further view of Goldman et al. (US 2011/0225515) in further view of Lyren et al. (US 2017/0188168).
	Regarding claim 11, Suzuki, Gopal, Spittle, Goldman do not teach the computer-implemented method of claim 1, further comprising: positioning users in a virtual space so that nearby virtual rooms or participants can be spatialized using spatialization techniques; treating users associated with other rooms as simple ambient mixes; selecting by a user a position within a virtual room, the position being at least one of a virtual empty seat and a virtual proximate position with respect to another user, the selection being transmitted to the mixer server; and mixing separately by the mixer server an audio stream associated with the user based on the selection.
	
	Lyren teaches positioning users in a virtual space so that nearby virtual rooms or participants can be spatialized using spatialization techniques; treating users associated with other rooms as simple ambient mixes; selecting by a user a position within a virtual room, the position being at least one of a virtual empty seat and a virtual proximate position with respect to another user, the selection being transmitted to the mixer server; and mixing separately by the mixer server an audio stream associated with the user based on the selection (see fig. 1-3, ¶ 0050-0054, 0230-0235. The system tracks the user in the virtual world and provides the spatial process for providing audio stream to a user.).
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal, Spittle, Goldman to incorporate a spatial processing for a virtual user and providing audio stream based on the location and spatial processing. The modification provides for having spatial processing for a virtual world.


9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0155671) in view of Gopal et al. (US 2011/0043600) in further view of Spittle et al. (US 2018/0048768) in further view of Goldman et al. (US 2011/0225515) in further view of Navale et al. (US 2016/0344567).
Regarding claim 12, Suzuki, Gopal, Spittle, Goldman do not teach the computer-implemented method of claim 1, further comprising: providing a graphical user interface for a user to select to hear certain users and to mute other certain users; and selecting by an event producer to mute at least one of further certain users, groups of virtual rooms, and particular virtual rooms. 
Navale teaches providing a graphical user interface for a user to select to hear certain users and to mute other certain users; and selecting by an event producer to mute at least one of further certain users, groups of virtual rooms, and particular virtual rooms. (see ¶ 0011. The system permits a user to block and mute users from an audio stream.). 
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal, Spittle, Goldman to incorporate a user being able to block and mute a user in a conference. The modification provides for having controls in order to block or mute a user in conference.   


10.	Claims 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0155671) in view of Gopal et al. (US 2011/0043600) in further view of Spittle et al. (US 2018/0048768) in further view of Goldman et al. (US 2011/0225515). 
	Regarding claim 13, Suzuki, Gopal and Spittle do not teach the computer-implemented method of claim 1, further comprising: assigning by the mixer server a user to a virtual room containing a highest number of friends of the user; and collecting by the mixer server a highest rated content from a plurality of virtual rooms; and promoting the highest rated content to other virtual rooms. 
 Goldman teaches assigning by the mixer server a user to a virtual room containing a highest number of friends of the user; and collecting by the mixer server a highest rated content from a plurality of virtual rooms; and promoting the highest rated content to other virtual rooms (see fig. 17-18, ¶ 0008, 0039-0041, 0043-0045, 0048, 0097. The audio is mixed with reactions of the users and sync with the video content that is presented on a output device. The combination of the audio and video being in sync provides for a arena full of users (virtually) cheering or reacting to a media content that is playing in the virtual world. The users are able to see the reactions of the users in correlation to the what is being played back in the virtual screen. This provides for an audience effect for the media presentation. The system provides content to the room with the most viewers in the room.).
 The teachings of Goldman in combination with Suzuki, Gopal and Spittle provide a mixed audio stream from multiple users in which are reacting to what is being played back as a media presentation.  
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal and Spittle to incorporate a media presentation in correlation with audio stream which includes reactions of users in the virtual world and synching the reaction with the presentation. The modification provides for a media presentation that is played to the masses of users in the virtual world and the reaction in which the users provide to the media presentation. The system syncs the audio reaction with the presentation to provide a reactionary time in light to media presentation being played in the virtual world.  
 


Regarding claim 16, Suzuki, Gopal and Spittle do not teach the computer-implemented method of claim 1, wherein: the mixed audio reaction includes a plurality of layers, a corresponding volume level for each of the layers being separately controlled relative to the other layers; and the sending of the mixed audio reaction to the at least one of the client devices includes sending a virtual room layer corresponding to a virtual room of the client device, an announcer layer corresponding to an audio of an announcer, a crowd audio corresponding to a mix of the virtual rooms excluding the virtual room of the client device, and a mass media audio corresponding to the mass media presentation. 
 Goldman teaches wherein: the mixed audio reaction includes a plurality of layers, a corresponding volume level for each of the layers being separately controlled relative to the other layers; and the sending of the mixed audio reaction to the at least one of the client devices includes sending a virtual room layer corresponding to a virtual room of the client device, an announcer layer corresponding to an audio of an announcer, a crowd audio corresponding to a mix of the virtual rooms excluding the virtual room of the client device, and a mass media audio corresponding to the mass media presentation (see fig. 17-18, ¶ 0008, 0039-0041, 0043-0045, 0048, 0097. The audio is mixed with reactions of the users and sync with the video content that is presented on a output device. The combination of the audio and video being in sync provides for a arena full of users (virtually) cheering or reacting to a media content that is playing in the virtual world. The users are able to see the reactions of the users in correlation to the what is being played back in the virtual screen. This provides for an audience effect for the media presentation. The system provides content to the room with the most viewers in the room.).
 The teachings of Goldman in combination with Suzuki, Gopal and Spittle provide a mixed audio stream from multiple users in which are reacting to what is being played back as a media presentation.  
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal and Spittle to incorporate a media presentation in correlation with audio stream which includes reactions of users in the virtual world and synching the reaction with the presentation. The modification provides for a media presentation that is played to the masses of users in the virtual world and the reaction in which the users provide to the media presentation. The system syncs the audio reaction with the presentation to provide a reactionary time in light to media presentation being played in the virtual world.  


11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0155671) in view of Gopal et al. (US 2011/0043600) in further view of Spittle et al. (US 2018/0048768) in further view of Goldman et al. (US 2011/0225515) in further view of Bailey et al. (US 2009/0171670).
	Regarding claim 14, Suzuki, Gopal, Spittle, Goldman, do not teach the computer-implemented method of claim 1, further comprising: determining a time window for cutoff of audio reactions by analyzing a distribution of at least one of pitch and volume of the audio reactions; wherein the mixing of the audio reactions by the mixer server to form the mixed audio reaction does not include audio reactions received after the time window.  
	Bailey in an analogous art teaches determining a time window for cutoff of audio reactions by analyzing a distribution of at least one of pitch and volume of the audio reactions; wherein the mixing of the audio reactions by the mixer server to form the mixed audio reaction does not include audio reactions received after the time window (see ¶ 0081-0082, 0091. The system provides a cutoff value for which the voice has a higher pitch and volume.). 
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal, Spittle, Goldman to incorporate cutoff value for a high voice reaction and providing a time frame for the cutoff.  The modification provides having a time frame for pitch and voice of a voice signal.    


12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0155671) in view of Gopal et al. (US 2011/0043600) in further view of Spittle et al. (US 2018/0048768) in further view of Goldman et al. (US 2011/0225515) in further view of Kanevsky et al. (US 2009/0138332) in further view of Bhogal et al. (US 2014/0244579).
	Regarding claim 15, Suzuki, Gopal, Spittle, Goldman do not teach the computer-implemented method of claim 1, further comprising: increasing a volume of one of the audio reactions in the mixed audio reaction by the mixer server based on at least one of a ticket cost, a fame of the user, a payment, a point allocation, and a virtual gift; enabling a live performer to hear one of the audio reactions based on the user presence in a virtual VIP room; and  -72-9600-002continuing to form the mixed audio reaction when the mass media presentation one of stops or pauses.  
Kanevsky teaches increasing a volume of one of the audio reactions in the mixed audio reaction by the mixer server based on at least one of a ticket cost, a fame of the user, a payment, a point allocation, and a virtual gift (see fig. 2, ¶ 0036, 0045. The system increases the volume based on a comments from listeners (point allocation).).
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal, Spittle, Goldman to incorporate increasing volume based on a comment criteria in which the system would increase the volume to hear the speaker better.  The modification provides for hearing the speaker better based on comments (point of allocation) from an audience.  
Bhogal teaches enabling a live performer to hear one of the audio reactions based on the user presence in a virtual VIP room; and  -72-9600-002continuing to form the mixed audio reaction when the mass media presentation one of stops or pauses (see ¶ 0005. The presenter stops the presentation for a question from an attendee.). 
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal, Spittle, Goldman to incorporate stopping a presentation to answer question from an attendee.  The modification provides for question to be answered from a presenter to an attendee in a web conference.   

 


13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0155671) in view of Gopal et al. (US 2011/0043600) in further view of Spittle et al. (US 2018/0048768) in further view of Goldman et al. (US 2011/0225515) in further view of Millership (WO 2016/000069) in further view of Means, Jr. et al. (US 2013/0110565).
	Regarding claim 17, Suzuki, Gopal, Spittle, Goldman do not teach the computer-implemented method of claim 1, further comprising: detecting for feedback and offensive noises in the plurality of audio reactions; converting speech to text in the plurality of audio reactions to check for offensive language; and adjusting a volume of ones of the audio reactions having at least one of feedback, offensive noises, and offensive language, the adjusting including reducing and muting. 
	Millership teaches detecting for feedback and offensive noises in the plurality of audio reactions; and adjusting a volume of ones of the audio reactions having at least one of feedback, offensive noises, and offensive language, the adjusting including reducing and muting (see ¶ 0103-0106. The system detects users behavior being offensive and the user is blocked. Blocking of the user can be considered muting.).
 It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal, Spittle, Goldman to incorporate muting (blocking) a user based on offensive language.  The modification provides eliminating a user based on offensive language or behavior. 
Means teaches converting speech to text in the plurality of audio reactions to check for offensive language (see ¶ 0022. The system records the speech and transcribes the speech for keywords.).
 It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, Gopal, Spittle, Goldman and Millership to incorporate transcribing speech to text for analyzing keywords. The modification provides detecting keywords from a transcribed audio session.  

				Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/           Examiner, Art Unit 2651    

/DUC NGUYEN/           Supervisory Patent Examiner, Art Unit 2651